Name: Commission Regulation (EC) No 635/96 of 10 April 1996 adjusting the total quantities fixed in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  EU finance
 Date Published: nan

 11 . 4 . 96 I EN I Official Journal of the European Communities No L 90/ 17 COMMISSION REGULATION (EC) No 635/96 of 10 April 1996 adjusting the total quantities fixed in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establi ­ shing an additional levy in the milk and milk products sector ('), as last amended by Regu ­ lation (EC) No 1 552/95 (2), and in particular Articles 3 (2) and 4 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 3950/92 provides that the guaranteed total quantities for Austria and Finland may be increased up to a maximum of 180 000 tonnes and 200 000 tonnes to compensate Austrian and Finnish 'SLOM' producers respectively; whereas, in accordance with Article 6 of Commission Regulation (EC) No 67M95 on the assignment of specific reference quantities to certain producers of milk and milk products in Austria and Finland (3), as amended by Regulation (EC) No 1390/95 (4), Austria and Finland have notified the quantities concerned for the 1995/96 milk year; whereas the guaranteed total quantities should therefore be increased in accordance with the procedure provided for in Article 30 of Council Regulation (EEC) No 804/68 (*), as last amended by Commission Regulation (EC) No 2931 /95 (6); Whereas Article 4 (2) of Regulation (EEC) No 3950/92 provides that individual reference quantities are to be increased or established at the duly justified request of producers to take account of changes affecting their deliveries and/or direct sales; whereas the increase in or establishment of reference quantities is subject to a corresponding reduction or cancellation of the other reference quantities the producers own; Whereas these adjustments may not result in an increase, for the Member State concerned, in the sum of quantities delivered or sold direct as referred to in Article 3 of Regulation (EEC) No 3950/92; whereas, in the event of definitive changes in individual reference quantities, the quantities fixed in Article 3 of that Regulation are to be adjusted accor ­ dingly using the procedure provided for in Article 30 of Regulation (EEC) No 804/68 ; Whereas, pursuant to the third indent of Article 8 of Commission Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products (7), as last amended by Regulation (EC) No 82/96 (8), Belgium, Denmark, Greece, Spain, France, Ireland and Netherlands and the United Kingdom have notified the Commission of quantities changed definitively pursuant to the second subparagraph of Article 4 (2) of Regulation (EEC) No 3950/92; whereas the total quantities fixed in Article 3 of Regulation (EEC) No 3950/92 for those Member States should be adjusted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 405, 31 . 12 . 1992, p. 1 . (2) OJ No L 148 , 30 . 6 . 1995, p. 43 . (3) OJ No L 70, 30 . 3 . 1995, p. 2. (4) OJ No L 135, 21 . 6. 1995, p . 4. Is) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (o) OJ No L 307, 20 . 12. 1995, p . 10 . 0 OJ No L 57, 10 . 3 . 1993, p. 12. (8) OJ No L 17, 23 . 1 . 1996, p . 1 . No L 90/ 18 EN Official Journal of the European Communities 11 . 4. 96 HAS ADOPTED THIS REGULATION: Article 1 The table in the first subparagraph of Article 3 (2) of Regulation (EEC) No 3950/92 is hereby replaced by the following: (tons) 'Member State Deliveries Direct sales Belgium 3 097 584 212 847 Denmark 4 454 570 778 Germany (') 27 764 778 100 038 Greece 626 061 4 452 Spain 5 425 960 140 990 France 23 720 938 514 860 Ireland 5 234 987 10 777 Italy 9 632 540 297 520 Luxembourg 268 098 951 Netherlands 10 985 848 88 844 Austria 2 369 808 367 000 Portugal 1 835 461 37 000 Finland 2 355 721 10 000 Sweden 3 300 000 3 000 United Kingdom 14 308 657 281 390 (') Of which 6 244 566 tonnes covers deliveries from producers established in the new Lander and 8 801 tonnes covers direct sales in the new Lander! Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1996. For the Commission Franz FISCHLER Member of the Commission